IN THE COURT OF APPEALS OF IOWA

                                  No. 14-2096
                            Filed October 14, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TRAVIS ALLEN HOPPE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Thomas L. Koehler

(plea) and Patrick R. Grady (sentencing), Judges.



      The defendant appeals his conviction for theft in the first degree.

AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Mary A. Triick,

Assistant Attorneys General, Jerry Vander Sanden, County Attorney, and Jason

Burns and Harold Denton, Assistant County Attorneys, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2



MCDONALD, Judge.

       The defendant pleaded guilty to and was convicted of theft in the first

degree, in violation of Iowa Code sections 714.1(1) and 714.2(1) (2013), and was

sentenced to an indeterminate term of incarceration not to exceed ten years. On

appeal, he contends his plea counsel provided constitutionally deficient

representation by failing to adequately investigate the case prior to the

defendant’s guilty plea. The defendant and the State agree the appellate record

is insufficient to resolve this claim and ask that we preserve this claim for

postconviction-relief proceedings.    We affirm the defendant’s conviction and

preserve his claim of ineffective assistance of counsel for postconviction-relief

proceedings.    See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010)

(determining a court “must preserve” an ineffective assistance claim if the record

is inadequate to address it on direct appeal).

       AFFIRMED.